IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                              :      NO. 150
                                                    :
         AMENDMENT OF RULES                         :      DISCIPLINARY RULES
         208, 215 AND 219 OF THE                    :
         PENNSYLVANIA RULES OF                      :      DOCKET
         DISCIPLINARY ENFORCEMENT                   :




                                                   ORDER


PER CURIAM

       AND NOW, this 21st day of April, 2017, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal having been
published for public comment in the Pennsylvania Bulletin, 46 Pa.B. 7520 (December 3,
2016):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 208, 215 and 219 of the Pennsylvania Rules of Disciplinary
Enforcement are amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days.

Material to be added is bolded and underlined.
Material to be deleted is bolded and in brackets